            Case 5:19-cv-00479-XR Document 3 Filed 05/07/19 Page 1 of 14



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

TERESA MAGUIRE,                            )
                                           )
       Plaintiff,                          )
                                           )       CIVIL ACTION
vs.                                        )
                                           )       FILE No. 5:19-cv-479
RICHARD GOMEZ d/b/a                        )
NORTH OAKS CTR 2-STORY                     )
and SAIVICTORY, LLC,                       )
                                           )
       Defendants.                         )

                                      COMPLAINT

       COMES NOW, TERESA MAGUIRE, by and through the undersigned counsel,

and files this, her Complaint against Defendants RICHARD GOMEZ d/b/a NORTH

OAKS CENTER 2-STORY and SAIVICTORY, LLC, pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility

Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff respectfully

shows this Court as follows:

                                     JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon

Defendants’ failure to remove physical barriers to access and violations of Title III of the

ADA.

                                         PARTIES

       2.      Plaintiff TERESA MAGUIRE (hereinafter “Plaintiff”) is, and has been at

                                               1
            Case 5:19-cv-00479-XR Document 3 Filed 05/07/19 Page 2 of 14



all times relevant to the instant matter, a natural person residing in San Antonio, Texas

(Bexar County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited

in performing one or more major life activities, including but not limited to: walking,

standing, grabbing, grasping and/or pinching.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of asserting his civil rights, monitoring,

ensuring, and determining whether places of public accommodation are in compliance

with the ADA. Her motivation to return to a location, in part, stems from a desire to

utilize ADA litigation to make Plaintiff’s community more accessible for Plaintiff and

others, and pledges to do whatever is necessary to create the requisite standing to confer

jurisdiction upon this Court so an injunction can be issued correcting the numerous ADA

violations on this Property, including returning to the Property as soon as it is accessible

(“Advocacy Purposes”).”

       7.      Defendant RICHARD GOMEZ d/b/a NORTH OAKS CENTER 2-STORY

(hereinafter “Gomez”) is the owner of a shopping mall that transacts business in the state

of Texas and within this judicial district.

       8.      Gomez may be properly served with process personally, to wit: Richard

Gomez, 5152 Fredericksburg Road, Suite 125, San Antonio, Texas 78229.

       9.      Defendant SAIVICTORY, LLC (hereinafter “Saivictory”) is a Texas

                                              2
           Case 5:19-cv-00479-XR Document 3 Filed 05/07/19 Page 3 of 14



Limited Liability Corporation that transacts business in the state of Texas and within this

judicial district.

         10.   Saivictory may be properly served with process via its registered agent for

service, to wit: Uma Prabhu, 5152 Fredericksburg Road, Suite 125, San Antonio, TX

78229.

                                FACTUAL ALLEGATIONS

         11.   On or about March 1, 2019, Plaintiff was a customer at “Madurai Mes

Indian Restaurant,” a business located at 5152 Fredericksburg Road, Suite 125, San

Antonio, Texas 78229.

         12.   Saivictory is a lessee (or sub-lessee) of a portion of the real property and

improvements that are the subject of this action.

         13.   Gomez is the owner or co-owner of the real property and improvements

that are the subject of this action. (The contiguous structures and improvements situated

upon said real property shall be referenced herein as the “Madurai Mes,” and said real

property shall be referenced herein as the “Property”).

         14.   Plaintiff lives approximately 20 miles from the Madurai Mes and Property

and visits the area multiple times weekly to visit friends and family.

         15.   Plaintiff’s access to the business(es) located at 5152 Fredericksburg Road,

Suite 125, San Antonio, Texas 78229, Bexar County Property ID number 545015 (of

which 5152 Fredericksburg Road, Suite 125 is a part), and/or full and equal enjoyment of

the   goods,     services,   foods,   drinks,   facilities,   privileges,   advantages   and/or

accommodations offered therein were denied and/or limited because of his disabilities,

                                                3
             Case 5:19-cv-00479-XR Document 3 Filed 05/07/19 Page 4 of 14



and she will be denied and/or limited in the future unless and until Defendant is

compelled to remove the physical barriers to access and correct the ADA violations that

exist at the Madurai Mes and Property, including those set forth in this Complaint.

       16.      Plaintiff has visited the Property at least once before as a customer and

advocate for the disabled. Plaintiff intends on revisiting the Property within six months

or sooner, as soon as the barriers to access detailed in this Complaint are removed and the

Property is accessible again. The purpose of the revisit is to be a regular customer, to

determine if and when the Property are made accessible and to maintain standing for this

lawsuit for Advocacy Purposes.

       17.      Plaintiff intends to revisit the Madurai Mes and Property to purchase goods

and/or services.

       18.      Plaintiff travelled to the Madurai Mes and Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at the Madurai

Mes and Property that are detailed in this Complaint, engaged those barriers, suffered

legal harm and legal injury, and will continue to suffer such harm and injury as a result of

the illegal barriers to access present at the Madurai Mes and Property.

                                   COUNT I
                       VIOLATIONS OF THE ADA AND ADAAG

       19.      On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       20.      Congress found, among other things, that:

       (i)      some 43,000,000 Americans have one or more physical or mental
                disabilities, and this number is increasing as the population as a

                                              4
             Case 5:19-cv-00479-XR Document 3 Filed 05/07/19 Page 5 of 14



                whole is growing older;

       (ii)     historically, society has tended to isolate and segregate individuals
                with disabilities, and, despite some improvements, such forms of
                discrimination against individuals with disabilities continue to be a
                serious and pervasive social problem;

       (iii)    discrimination against individuals with disabilities persists in such
                critical areas as employment, housing public accommodations,
                education,        transportation,    communication,        recreation,
                institutionalization, health services, voting, and access to public
                services;

       (iv)     individuals with disabilities continually encounter various forms of
                discrimination, including outright intentional exclusion, the
                discriminatory effects of architectural, transportation, and
                communication barriers, overprotective rules and policies, failure to
                make modifications to existing facilities and practices, exclusionary
                qualification standards and criteria, segregation, and relegation to
                lesser service, programs, activities, benefits, jobs, or other
                opportunities; and

       (v)      the continuing existence of unfair and unnecessary discrimination
                and prejudice denies people with disabilities the opportunity to
                compete on an equal basis and to pursue those opportunities for
                which our free society is justifiably famous, and costs the United
                States billions of dollars in unnecessary expenses resulting from
                dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       21.      Congress explicitly stated that the purpose of the ADA was to:

       (i)      provide a clear and comprehensive national mandate for the
                elimination of discrimination against individuals with disabilities;

       (ii)     provide a clear, strong, consistent, enforceable standards addressing
                discrimination against individuals with disabilities; and

                *****

       (iv)     invoke the sweep of congressional authority, including the power to
                enforce the fourteenth amendment and to regulate commerce, in

                                              5
         Case 5:19-cv-00479-XR Document 3 Filed 05/07/19 Page 6 of 14



              order to address the major areas of discrimination faced day-to-day
              by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       22.    The congressional legislation provided places of public accommodation

one and a half years from the enactment of the ADA to implement its requirements.

       23.    The effective date of Title III of the ADA was January 26, 1992 (or January

26, 1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or

less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

       24.    The Madurai Mes is a public accommodation and service establishment.

       25.    The Property is a public accommodation and service establishment.

       26.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       27.    Public accommodations were required to conform to these regulations by

January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and

gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       28.    The Madurai Mes must be, but is not, in compliance with the ADA and

ADAAG.

       29.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

       30.    Plaintiff has attempted to, and has to the extent possible, accessed the

Madurai Mes and the Property in her capacity as a customer of the Madurai Mes and


                                            6
         Case 5:19-cv-00479-XR Document 3 Filed 05/07/19 Page 7 of 14



Property and as an independent advocate for the disabled, but could not fully do so

because of his disabilities resulting from the physical barriers to access, dangerous

conditions and ADA violations that exist at the Madurai Mes and Property that preclude

and/or limit her access to the Madurai Mes and Property and/or the goods, services,

facilities, privileges, advantages and/or accommodations offered therein, including those

barriers, conditions and ADA violations more specifically set forth in this Complaint.

       31.    Plaintiff intends to visit the Madurai Mes and Property again in the very

near future as a customer in order to utilize all of the goods, services, facilities,

privileges, advantages and/or accommodations commonly offered at the Madurai Mes

and Property and as an independent advocate for the disabled, but will be unable to fully

do so because of her disability and the physical barriers to access, dangerous conditions

and ADA violations that exist at the Madurai Mes and Property that preclude and/or limit

her access to the Madurai Mes and Property and/or the goods, services, facilities,

privileges, advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.

       32.    Defendants have discriminated against Plaintiff (and others with

disabilities) by denying his access to, and full and equal enjoyment of the goods, services,

facilities, privileges, advantages and/or accommodations of the Madurai Mes and

Property, as prohibited by, and by failing to remove architectural barriers as required by,

42 U.S.C. § 12182(b)(2)(A)(iv).

       33.    Defendants will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendants are compelled to remove all physical barriers that

                                             7
          Case 5:19-cv-00479-XR Document 3 Filed 05/07/19 Page 8 of 14



exist at the Madurai Mes and Property, including those specifically set forth herein, and

make the Madurai Mes and Property accessible to and usable by Plaintiff and other

persons with disabilities.

       34.      A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Madurai Mes and Property and the full and equal

enjoyment of the goods, services, facilities, privileges, advantages and accommodations

of the Madurai Mes and Property include, but are not limited to:

       (a)      ACCESSIBLE ELEMENTS:

       (i) The access aisle to the accessible parking space near Unit 100 is not level due

             to the presence of an accessible ramp in the access aisle in violation of section

             502.4 and section 406.5 of the 2010 ADAAG standards. This violation made it

             dangerous and difficult for Plaintiff to exit and enter their vehicle while parked

             at the Property.

       (ii) The accessible parking space near Unit 100 is not level due to the presence of

             accessible ramp side flares in the accessible parking space in violation of

             section 502.4 and 406.5 of the 2010 ADAAG standards. This violation made it

             dangerous and difficult for Plaintiff to exit and enter their vehicle while parked

             at the Property.

       (iii)    The ground surfaces of the accessible ramp near Unit 100 have vertical

             rises in excess of ¼ (one quarter) inch in height, are not stable or slip resistant,

             have broken or unstable surfaces or otherwise fail to comply with Section 302,

                                                8
   Case 5:19-cv-00479-XR Document 3 Filed 05/07/19 Page 9 of 14



    303 and 405.4 of the 2010 ADAAG standards. This violation made it

    dangerous and difficult for Plaintiff to access the units of the Property.

(iv)    The access aisle and the accessible parking space near Unit 145 are not

    level due to the presence of an accessible ramp in the access aisle and the

    accessible parking space in violation of section 502.4 and 406.5 of the 2010

    ADAAG standards. This violation made it dangerous and difficult for Plaintiff

    to exit and enter their vehicle while parked at the Property.

(v) The accessible ramp near Unit 145 has side flares with a slope in excess of

    1:10 in violation of section 406.3 of the 2010 ADAAG standards. This

    violation made it dangerous and difficult for Plaintiff to access the units of the

    Property.

(vi)    There is an excessive vertical rise at the top of the accessible ramp near

    Unit 145 in violation of Section 303.2 and 405.4 of the 2010 ADAAG

    standards. This violation made it dangerous and difficult for Plaintiff to access

    public features of the Property.

(vii)   The total number of accessible parking spaces is inadequate and is in

    violation of section 208.2 of the 2010 ADAAG standards. This violation made

    it difficult for Plaintiff to locate an accessible parking space.

(viii) The to-go/take-out counter in Madrai Mes Indian Restaurant is lacking any

    portion of the counter that has a maximum height of 36 (thirty-six) inches from

    the finished floor in violation of section 904.4 of the 2010 ADAAG standards,

    all portions of the to-go/take-out counter exceed 36 (thirty-six) inches in height

                                        9
  Case 5:19-cv-00479-XR Document 3 Filed 05/07/19 Page 10 of 14



    from the finished floor. This violation made it difficult for Plaintiff to properly

    transact business at the Property.

(i) Defendants fail to adhere to a policy, practice and procedure to ensure that all

    facilities are readily accessible to and usable by disabled individuals.

(b)     MADURAI MES RESTROOMS:

(i) The actionable mechanism of the paper towel dispenser in the restroom is

    located outside the prescribed vertical reach ranges set forth in section 308.2.1

    of the 2010 ADAAG standards. This made it difficult for Plaintiff and/or any

    disabled individual to safely utilize the restroom facilities.

(ii) The mirror in the bathrooms exceeds the maximum height permitted by

    Section 603.3 of the 2010 ADAAG standards. This violation made it difficult

    for the Plaintiff and/or any disabled individual to properly utilize public

    features of the restroom.

(iii)   The lavatories and/or sinks in the restrooms have exposed pipes and

    surfaces and are not insulated or configured to protect against contact in

    violation of section 606.5 of the 2010 ADAAG standards. This made it

    difficult for Plaintiff and/or any disabled individual to safely utilize the

    restroom facilities.

(iv)    The restrooms have grab bars adjacent to the commode which are not in

    compliance with section 604.5 of the 2010 ADAAG standards as the rear bar is

    missing. This made it difficult for Plaintiff and/or any disabled individual to

    safely utilize the restroom facilities.

                                         10
        Case 5:19-cv-00479-XR Document 3 Filed 05/07/19 Page 11 of 14



      (v) The door exiting the restroom lacks a proper minimum maneuvering clearance,

            due to the proximity of the door hardware to the sink counter in the restroom,

            in violation of section 404.2.4 of the 2010 ADAAG standards. This made it

            difficult for Plaintiff and/or any disabled individual to safely utilize the

            restroom facilities.

      (i)          The door exiting the restroom lacks a proper minimum maneuvering

            clearance, due to the proximity of the door hardware to the adjacent wall, in

            violation of section 404.2.4 of the 2010 ADAAG standards. This made it

            difficult for Plaintiff and/or any disabled individual to safely utilize the

            restroom facilities.

      35.       The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Madurai Mes

and Property.

      36.       Plaintiff requires an inspection of Madurai Mes and Property in order to

determine all of the discriminatory conditions present at the Madurai Mes and Property in

violation of the ADA.

      37.       The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried out

without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. §

12181(9); 28 C.F.R. § 36.304.

      38.       All of the violations alleged herein are readily achievable to modify to

bring the Madurai Mes and Property into compliance with the ADA.

                                             11
            Case 5:19-cv-00479-XR Document 3 Filed 05/07/19 Page 12 of 14



          39.   Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Madurai Mes and Property is readily achievable

because the nature and cost of the modifications are relatively low.

          40.   Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Madurai Mes and Property is readily achievable

because Defendants have the financial resources to make the necessary modifications.

          41.   Upon information and good faith belief, the Madurai Mes and Property

have been altered since 2010.

          42.   In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

          43.   Plaintiff is without adequate remedy at law, is suffering irreparable harm,

and reasonably anticipates that she will continue to suffer irreparable harm unless and

until Defendants are required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Madurai Mes and Property, including those alleged

herein.

          44.   Plaintiff’s requested relief serves the public interest.

          45.   The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendants.

          46.   Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and

costs of litigation from Defendants pursuant to 42 U.S.C. §§ 12188 and 12205.

          47.   Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

                                                12
         Case 5:19-cv-00479-XR Document 3 Filed 05/07/19 Page 13 of 14



injunctive relief to Plaintiff, including the issuance of an Order directing Defendants to

modify the Madurai Mes and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)    That the Court find Gomez in violation of the ADA and ADAAG;

      (b)    That the Court find Saivictory in violation of the ADA and ADAAG;

      (c)    That the Court issue a permanent injunction enjoining Defendants from

             continuing their discriminatory practices;

      (d)    That the Court issue an Order requiring Defendants to (i) remove the

             physical barriers to access and (ii) alter the subject Madurai Mes to make it

             readily accessible to and useable by individuals with disabilities to the

             extent required by the ADA;

      (e)    That the Court award Plaintiff his reasonable attorneys' fees, litigation

             expenses and costs; and

      (f)    That the Court grant such further relief as deemed just and equitable in light

             of the circumstances.

                                         Dated: May 6, 2019.

                                         Respectfully submitted,

                                         /s/Dennis R. Kurz
                                         Dennis R. Kurz
                                         Attorney-in-Charge for Plaintiff
                                         Texas State Bar ID No. 24068183
                                         Kurz Law Group, LLC
                                         1640 Powers Ferry Road, SE
                                         Building 17, Suite 200
                                         Marietta, GA 30067
                                         (404) 805-2494 Phone

                                           13
Case 5:19-cv-00479-XR Document 3 Filed 05/07/19 Page 14 of 14



                           (770) 428-5356 Facsimile
                           dennis@kurzlawgroup.com




                             14
